 GENERAL TRUCK DRIVERS, LOCAL 270299General Truck Drivers, Chauffeurs,Warehousemenand Helpers Local 270,a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Ind.(Bulk Transport, Inc.)andArchieL. Aples. Case 15-CB-1060October 31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn July 21, 1970, Trial Examiner Morton D.Friedman issued his Decision in the above-entitledcase,finding that the Respondent had engaged incertain unfairlabor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommendingthat it cease and desist therefrom andtake certain affirmative action, as set forth in theattached TrialExaminer'sDecision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in support of the Trial Examin-er's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, General Truck Drivers,Chauffeurs,Warehousemen and Helpers Local 270,a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Ind.,New Orleans, Louisiana, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONNational Labor Relations Board, herein called the Board,issued a complaint on April 29, 1970, against GeneralTruck Drivers, Chauffeurs,Warehousemen and HelpersLocal 270, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Ind.,herein called the Respondent or the Union, allegingviolations of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq.),herein called the Act. In its duly filed answer to thecomplaint the Respondent, while admitting certain allega-tions of the complaint, denied the commission of any unfairlabor practices.Pursuant to notice, the hearing in this case was heldbefore me at New Orleans, Louisiana, on June 2, 1970. Allparties were represented and were afforded full opportunityto be heard, to introduce relevant evidence, to present oralargument, and to file briefs. Oral argument was waived.Briefs were filed by counsel for the General Counsel andthe Respondent. Upon consideration of the entire record,including the briefs of the parties, and upon my observationof each of the witnesses as they appeared before me, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERBulk Transport, Inc., herein called the Company, aLouisiana corporation with its principal office and place ofbusiness located at Port Allen, Louisiana, is engaged as acontract carrier to haul bulk and pulverant material,primarily bulk cement. As part of its operations, theCompany operates a terminal located at New Orleans,Louisiana,which is the only facility involved in thisproceeding.During the year immediately preceding theissuance of the complaint herein, a representative period,theCompany received annual gross receipts exceeding$500,000 and received in excess of $50,000 for deliveringmaterials from points located in the State of Louisiana topoints located outside the State of Louisiana.It is admitted, and I find, that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Respondent is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesWhether the Union fulfilled its duty to fully disclose toAples what the latter's obligations were pursuant to a validunion security clause before causing Aples' discharge forfailure to perfect membership in the Union.STATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiledon February 26, 1970, by Archie L. Aples, anindividual, the Regional Director for Region 15 of theB.The EvidenceAt all times material to this case,the Respondent and theCompany,were parties to a collective-bargaining agree-ment effectiveMarch 1, 1968,for 3years,covering the186 NLRB No. 47 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany'semployees employed at its New Orleans,Louisiana,terminal.This agreement contained, amongother things,a union-security provision which required thatall new employees shall become and remain members ingood standing of the Respondent,as a condition ofemployment,on and after the 31st day following thebeginning of the employment.It is conceded that theunion-security provision is lawful.Archie Lee Aples,was hired by the Company in July 1969and worked as a truckdriver from that time until February14,1970,atwhich time he was "suspended" fromemployment upon the demand of the Respondent whichsent a letter to the Company on February 12, 1970,askingthe Company to suspend Aples' employment because Apleshad refused to abide by the collective-bargaining agree-ment between the Company and the Respondent and hadfailed to perfect his membership in the Respondent.Thereafter,Aples remained unemployed by the Companyuntil some time in April 1970 when his.membership in theRespondent was perfected and he was reinstated by theCompany.Although Aples admittedly knew,probably some time inNovember or December 1969, that some of the employeesof the Company were members of the Union,he testifiedthatno one representing the Respondent had evercontacted him with regard to joining the Union.Confirm-ingAples' testimony,both JosephGuidry,Sr.,andRaymond Lapino,of the Respondent,testified that neitherof them had ever spoken to Aples before the latter wasdischarged on or about February 14, 1970.The only testimony in the record from which it couldpossibly be inferred that Aples might have had someinformation about the Union from a person connected withthe Union was the testimony of Harold A.Hebert, nowassistant terminal manager of the Company but in 1969, atthe critical dates herein,the day dispatcher.Hebert testifiedthat he knew,of his own knowledge,that as a matter ofpractice,HaroldRoberts, the union steward at theCompany's facility,placed union forms on the timecards ofall new employees informing them of the Union.Aples, onthe other hand,testified that he never received or saw anysuch form attached to his timecard which was usuallyhanded to him by the dispatcher.Even assuming that Aplesdid receive such a union paper,or card,the record revealsthat the forms distributed by Roberts were nothing morethan checkoff authorizations and assignments which didnot in any way convey to the reader that the employees ofthe Company had to become members of the Respondent.Nor did this said checkoff authorization state the amountof the initiation fees or the amount of the dues necessary tobe paid to join the Union or where or to whom suchpayments were to be made,or that the employees of theCompany were subject to a union-security clause.In fact,the authorization read in such terms as would make thereader believe that it was purely voluntary.Aples further admitted in his testimony that he learned ofthe existence of a union at the Company's facility throughconversations with other employees.He attempted to findout more about the Union by speaking to Hebert who toldhim that the Employer did not take care of union mattersbut that the union steward did. When Aples finally didcontact Roberts, the union steward,he was told by Robertsthat he was no longer the union steward and could donothing about the matter.Significantly,Roberts,the onlyindividual who could testify as to whether he told Aples thedetails concerning the necessity to join the Union and howto effectuate membership,was not called by the Respon-dent although,when questioned,Respondent'scounseladmitted that Roberts probably was still working for theCompany.Hebert testified that at one time he did tell Aples that thelatter had to join the Union.However,Hebert's testimonywas limited to this one statement with regard to theinformation he gave to Aples.Hebert did not testify that hetold Aples how to join the Union, where to join the Union,how much it would cost to join the Union, or any otherdetails.Aples denied that Hebert or anyone else told him hehad to join the Union.Lapino,secretary-treasurer of the Respondent,testifiedthat at one telephone conversation subsequent to Aples'discharge by the Company,Aples admitted that he did talkto the union steward some time about 6 or 8 weeks prior tothe time of the "knock off' letter and that the steward didtellAples about the Union.Again,this testimony of Lapinocould have been confirmed by testimony of Roberts who,significantly,was not called by the Respondent.According-ly, I do not credit Lapino's statement.And even if it werecredited,I cannot infer that the mere testimony that Apleswas "told about the Union"was sufficient to establish thatAples was told about the initiation fees,what the dues were,where the money was to be paid, to whom it was to be paidand other details with regard to the union-securityprovisions of the contract.The remaining testimony that Roberts told Aples thenecessary details about perfecting union membership wasthe hearsay testimony of business agent Guidry to the effectthat on or about the 11th or 12th of February Roberts toldhim that Roberts had talked to Aples and that Aples wasnot going to sign.However, even if this matter were nothearsay I would not credit Guidry.Guidry also testifiedthat after Aples had been laid off he, Guidry, spoke toRobichaux, terminal manager for the Company, who toldhim that Robichaux had talked to Aples and that Aples saidthat he would take care of the union matter. However,Robichaux testified that he never directly talked to Apleswith regard to the latter's joining the Union. Accordingly,because Robichaux is not involved in the outcome of thisproceeding and Guidry is, I credit the testimony ofRobichaux and do not credit Guidry.The balance of the testimony relating to Aples'knowledge of the Union is mostly innuendo.Thus, there istestimony by Robichaux that Respondent's advertisementsfor drivers offered the information that the job was a unionjob offering union benefits.Additionally, it would seem tobe established that notices of union meetings of theRespondent were periodically placed on the bulletin boardsof the Company's facility for information to the employees.Also, the paychecks issued by the Company contained a GENERAL TRUCKDRIVERS,LOCAL 270space marked for deductions of union dues. Finally, therewas evidence introduced to the effect that Aples was givenseveral warning letters by the Employer with regard to hisconduct as an employee and that on the bottom of eachletter was the notation "cc: Teamsters Local No. 270." 1C. Concluding FindingsThe sum of all of the foregoing testimony leads to theconclusion and the finding that although Aples had someknowledge of the fact that some of the employees of theEmployer were members of a union called Local 270 andthat Aples might, indeed, have had some knowledge that hewas required to join Local 270, it is also significant that thetestimony and other evidence failed to reveal that Apleswas told by anyone connected in an authoritative way withthe Respondent that Aples had to join the Union pursuantto a union-security clause in the agreement between theRespondent and the Company; what was required of Aplesin order to perfect such membership and how, when, andwhere to perfect such membership. It should be noted inconnection therewith that assuming Aples had knowledgeat all with regard to any of these matters, such knowledgewas imparted to him not through representatives of theRespondent but rather through other media such as postedmeeting notices or information supplied by the officials oremployees of the Company.The Respondent contends that since Aples had knowl-edge of the Respondent gained through means other thanthat supplied by the Respondent, nevertheless, Aples wasduty bound to perfect his membership in the Respondentand that his failure to do so warranted the Respondent tocause Aples' separation from his employment. Counsel forthe General Counsel contends, on the other hand, that theRespondent's failure to fully inform Aples of the latter'sobligations pursuant to the union-security provisions of thecontract,and the causing by the Respondent of thedischarge of Aples constituted discrimination within themeaning of Section 8(b)(2) and 8(b)(1)(A) of the Actregardless of any independent knowledge that Aples mayhave acquired with regard to the Respondent from othersources. I find merit in the contention of counsel for theGeneral Counsel.The Board has long held that, "when a Union requires anew employee to perfect membership under a lawful unionsecurity agreement, it has a duty to notify the employee, atsome point, as to what his `membership' obligations are. Topermit a union to lawfully request the discharge of anemployee for failure to meet his dues paying obligations,where the provisions relating to such obligations are notdisclosed to the employee, would be grossly inequitable andcontrary to the spirit of the Act." 2And, "where the protection of an individual employee'sright to continued employment is to be balanced against thestatutorily restricted right of the union to enforce a union-iIconsiderirrelevant the testimony with regard to what occurredbetween Aples and union officialsGuidry and Lapino subsequent to Aples'dischargeby the Employerwith the exceptionof thetestimony containingpossible admissionsmade by Aples2PhiladelphiaSheratonCorporation,136NLRB888, 896 See alsoBuilding ConstructionWorkers Union 113 (James Luterbach ConstructionCo),167 NLRB 39.Teamsters Local Union No 122 (August A Busch &Co), 173NLRB No 194301security agreement requiring membership as a condition ofemployment, a union must show that it has dealt fairly withthe employee and given him clear notice of what is requiredof him. Absent such a demonstration the individual's rightsmust be held paramount and protected." 3A showing that the Respondent gave clear notice to Aplesof what was required of him to perfect his membership intheRespondent is clearly absent in this case. NeitherGuidry nor Lapino, the Respondent's agents who testifiedin this proceeding, did anything to inform Aples of theextent of his obligations at least until after Aples' discharge.Moreover, and even more significant, is the failure of theRespondent to establish that Union Steward Roberts actedto inform Aples of what was required of him. Certainly,newspaper advertisements and notices of meetings onbulletin boards, or checkoff forms such as used by theRespondent do not explain to a new employee thesignificance of a union-security clause or the penalty forfailure to comply therewith. The mere fact that anemployee might learn to a certain extent that a union isavailable to him and provides certain benefits is a matterdistinct from the union's affirmative duty to inform anemployee that he must join a union by a specified date onpenalty of losing his job. Having failed to notify Aples ofthe existence and extent of his obligations under thecollective-bargaining agreement, the Respondent could notthen lawfully seek his discharge for failure to satisfy theobligation.4Moreover, the Respondent's fiduciary duty to informAples of the latter's obligation under the union securityprovisionsexists independently from the Company'sobligation, if any, to notify Aples. Thus, even assuming thatHebert, the Company's dispatcher, told Aples that the latterhad to join the Union, this would not be a fulfillment of theRespondent'sduty to inform Aples fully as to hisobligations with regard to joining the Respondent.5 Andeven assuming that Aples had sufficient independentknowledge that there was a union in the picture to havealerted him as a prudent individual under the circum-stances to make further inquiries with regard to unionmembership, he was under no obligation to seek out theRespondent to make such inquiries. A union-securityclause is contained in a collective-bargaining agreement forthe sole benefit of the Union and the Respondent alone wastherefore under a fiduciary duty to inform Aples of theextent of his obligation under that agreement .6Accordingly, I find and conclude that under all thecircumstances of this case the Respondent violated Section8(b)(1)(A) and 8(b)(2) of the Act when it demanded andobtained Aples' discharge.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activity of Respondent set forth in section III, above,3Local 545, IUOE (Joseph Saraceno & Sons),161 NLRB 1114, 11214Granite City Steel Company,169 NLRB No144 Building ConstructionWorkersUnion 113, supra, Local 98DInternationalUnion of OperatingEngineers (Construction Field Surveys),156 NLRB 545, 5485Building ConstructionWorkersUnion113, supra,InternationalChemicalWorkers Union Local 50, supra.6Building ConstructionWorkers Union 113, supra 302DECISIONSOF NATIONALLABOR RELATIONS BOARDoccurring in connection with the operations of theEmployer set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.On the basis of the foregoing findings and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Respondent is a labor organization within themeaning ofSection 2(5) of the Act.3.By causing the Company to discriminate againstAples, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b)(2)and (1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the policies of the Act.It having been found that the Respondent is responsiblefor the discrimination suffered by Aples, it is recommendedthat Respondent make Aples whole for any loss of pay hemay have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to thatwhich he would have earned as wages from the date of thediscrimination against him to the date of the reinstatementofhisemployment with the Company, less interimearnings, and in a manner consistent with the Boardpolicies set forth inF.W.Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby recommendthatGeneral Truck Drivers, Chauffeurs, Warehousemenand Helpers Local 270, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Ind., its officers, agents, and representatives,shall:1.Cease and desist from:(a) Causing or attempting to cause Bulk Transport, Inc.,to discriminate against Archie L. Aples, or any other of itsemployees in violation of Section 8(a)(3) of. the Act, asamended.(b) In any like or related manner restraining or coercingemployees of Bulk Transport, Inc., in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Make Archie Aples whole in the manner set forth inthe section entitled "The Remedy," above.(b)Post at its offices and meeting halls, copies of theattached noticemarked "Appendix.' 17 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by a representative ofthe Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily displayed.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material. These notices shall be posted byBulk Transport, Inc., if willing, at places where notices to itsemployees are customarily posted.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith .87 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as providedin Sec. 102.48 of the Rules and Regulations,be adoptedby the Boardand become its findings,conclusions,and order,and allobjectionsthereto shall be deemed waived for all purposes.In the eventthatthe Board'sOrderis enforced by a Judgment of a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard"shallbe changed to read"Postedpursuant to a Judgmentof theUnited StatesCourt of Appealsenforcingan Order ofthe National Labor Relations Board."9 In the eventthatthisRecommended Order is adopted by the Board,thisprovisionshall be modified to read: "Notify saidRegional Director, inwriting,within10 daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause BulkTransport, Inc., at New Orleans, Louisiana, to dis-charge or otherwise discriminate against Archie L.Aples, or any of its employees, with respect to theirunion membership, except to the extent provided by theproviso to Section 8(a)(3) of the Act, as modified by theLabor Management Reporting and Disclosure Act of1959.WE WILL NOT in any like or related manner restrainor coerce employees of Bulk Transport, Inc., in theexercise of the rights guaranteed in Section 7 of the Act.WE WILL make whole Archie L. Aples for loss of paysuffered as a result of the discrimination against him.GENERAL TRUCK DRIVERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS LOCAL 270, A/WINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERSOF AMERICA, IND. (BULKTRANSPORT, INC.)(Labor Organization) GENERAL TRUCKDRIVERS,LOCAL 270303DatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerning this notice or compliance withThis is an official notice and must not be defaced byits provisions may be directed to the Board's Office, T6024FederalBuilding(Loyola),701Loyola Avenue, Newanyone.Orleans, Louisiana 70113, Telephone 504-527-6361.This notice must remain posted for 60 consecutive days